ORDER

PER CURIAM.
Susie Blake (Appellant) appeals from the decision of the Labor and Industrial Relations Commission (Commission) disqualifying Appellant for 10 weeks from unemployment benefits because she was discharged for misconduct connected with work. We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission’s decision is supported by competent and substantial evidence and is authorized by law. Moore v. Swisher Mower & Machine Co., Inc., 49 S.W.3d 731, 737 (Mo.App. E.D.2001). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).